Exhibit 10.77

EXECUTION VERSION

PARENT GUARANTY

THIS PARENT GUARANTY (this “Guaranty”) is made as of             , 2012, by
MULTI-FINELINE ELECTRONIX, INC., a Delaware corporation (together with its
successors and assigns, the “Guarantor”), in favor of JPMORGAN CHASE BANK, N.A.,
acting through its Hong Kong Branch (“JPMCB”), as security agent (together with
its successors and assigns, the “Security Agent”), for the ratable benefit of
the Holders of Guaranteed Obligations (as defined herein).

W I T N E S S E T H :

WHEREAS, Multi-Fineline Electronix Singapore, Pte. Ltd, as the borrower (the
“Borrower”), the financial institutions from time to time party thereto as
lenders (the “Lenders”), JPMCB, as facility agent (together with its successors
and assigns, the “Facility Agent”), and the Security Agent are parties to a
Facility Agreement, dated on or about the date of this Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Facility
Agreement”), pursuant to which the Lenders have agreed to make available certain
financial accommodations (by means of making loans) to or for account of the
Borrower;

WHEREAS, the Borrower is an indirect Subsidiary of the Guarantor; and

WHEREAS, it is a condition precedent to the Lenders’ obligations to make
available to the Borrower the loans and other financial accommodations under the
Facility Agreement that the Guarantor shall have executed and delivered this
Guaranty, whereby the Guarantor shall guarantee the payment when due of all
Guaranteed Obligations (as defined herein);

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Terms defined in the Facility Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

SECTION 2. Representations and Warranties. The Guarantor represents and warrants
that:

(a) It is a corporation duly and properly incorporated, validly existing and in
good standing under the laws of its jurisdiction of incorporation and has all
requisite power and authority to own its property and to conduct its business in
each jurisdiction in which its business is conducted.

(b) It has the requisite power and authority to execute and deliver this
Guaranty and each other Finance Document to which it is a party and to perform
its obligations hereunder and thereunder. The execution and delivery by the
Guarantor of this Guaranty and each other Finance Document to which it is a
party and the performance of its obligations hereunder and thereunder have been
duly authorized by proper proceedings, and this Guaranty and each other Finance
Document to which is it party constitutes a legal, valid and binding obligation
of the Guarantor, enforceable against the Guarantor in accordance with its
terms, except as enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyances, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and
(iii) requirements of reasonableness, good faith and fair dealing.

 



--------------------------------------------------------------------------------

(c) Neither the execution and delivery by it of this Guaranty or any other
Finance Document to which the Guarantor is a party, nor the consummation by it
of the transactions herein or therein contemplated, nor compliance by it with
the provisions hereof or thereof, will (i) conflict with the charter of the
Guarantor, (ii) conflict with, result in a breach of or constitute (with or
without notice or lapse of time or both) a default under any law, rule,
regulation, order, writ, judgment, injunction, decree or award (including,
without limitation, any environmental property transfer laws or regulations)
applicable to the Guarantor or any provisions of any indenture, instrument or
agreement to which the Guarantor is party or is subject, or by which it or its
property is bound or affected, or require termination of any such indenture,
instrument or agreement, (iii) result in the creation or imposition of any
Security whatsoever upon the Guarantor or any of the property or assets of the
Guarantor, other than Security permitted or created by the Finance Documents to
which it is a party or (iv) require any approval of the Guarantor’s board of
directors or shareholders, except such as have been obtained. The execution,
delivery and performance by the Guarantor of this Guaranty and each of the
Finance Documents to which the it is a party do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by any governmental authority, including under any environmental
property transfer act or environmental laws or regulations, except filings,
consents or notices which have been made.

(d) Under the law of the jurisdiction of incorporation of the Guarantor, it is
not necessary that this Guaranty or the Finance Documents to which it is a party
be filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar tax be paid on or in
relation to this Guaranty or those Finance Documents or the transactions
contemplated hereby or thereby (save in each case for complying with any
applicable Perfection Requirements).

(e) No event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on the Guarantor or any of
its Subsidiaries or to which the Guarantor’s or any of its Subsidiaries’ assets
are subject which would reasonably be expected to have a Material Adverse
Effect.

(f) Any factual information provided by or on behalf of the Guarantor or any of
its Subsidiaries in connection herewith or with any Finance Document to which
the Guarantor or such Subsidiary is a party was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated. Nothing has occurred or been omitted from the factual
information referred to in the immediately preceding sentence and no information
has been given or withheld that results in any of the factual information being
untrue or misleading in any material respect.

(g) The Original Financial Statements of the Guarantor (i) were prepared in
accordance with GAAP consistently applied and (ii) fairly represent the
consolidated financial condition and operations of the Guarantor as at the end
of and for the relevant financial year. There has been no material adverse
change in the Guarantor’s business or financial condition the business or
consolidated financial condition of the Guarantor and its Subsidiaries since
30 September 2011.

(h) The Guarantor’s payment obligations hereunder and under the other Finance
Documents to which it is a party rank at least pari passu with the claims of all
its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally.

(i) No litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency (other than those of a frivolous or vexatious
nature), which (i) would result in the Guarantor and/or any of its Subsidiaries
incurring an aggregate liability in excess of US$5,000,000 or (ii) if adversely
determined, would reasonably be expected to have a Material Adverse Effect have
(to the best of its knowledge and belief, having made all due and careful
enquiry) been started or threatened against the Guarantor or any of its
Subsidiaries.

 

2



--------------------------------------------------------------------------------

(j) Any person specified as its authorized signatory under Schedule 2 to the
Facility Agreement is authorized to sign notices on the Guarantor’s behalf.

(k) The Guarantor and each of the Obligors has (i) complied with all
Environmental Laws to which it may be subject, (ii) maintained all Environmental
Licenses required in connection with its business and has complied with the
terms of those Environmental Licenses and (iii) procured that any products or
components it supplies are compliant with applicable Environmental Laws of the
markets on which such products or components are placed, in each case, where
failure to do so would reasonably be expected to have a Material Adverse Effect.

(l) No (i) property currently or previously occupied or owned by the Guarantor
or any of its Subsidiaries (including any offsite waste management or disposal
location operated or owned at any time by it or any of its Subsidiaries) is or
was contaminated with any Hazardous Substance or in a contaminated state during
its period of occupation or ownership or (ii) discharge, release, leaching,
migration or escape of any Hazardous Substance into the Environment has occurred
or is occurring on, onto, under or from that property, in each case, in
circumstances where this would reasonably be expected to have a Material Adverse
Effect or result in any liability for any Finance Party.

(m) The Guarantor and each of its Subsidiaries has paid all Taxes required to be
paid by it within the time period allowed for payment without incurring any
penalties for non payment other than any Taxes (i) being contested by it in good
faith and in accordance with the relevant procedures, (ii) which have been
disclosed to the Mandated Lead Arranger and for which adequate reserves are
being maintained in accordance with GAAP and (iii) where payment can be lawfully
withheld and will not result in the imposition of any penalty nor in any
Security ranking in priority to the claims of any Finance Party hereunder or
under any other Finance Document to which the Guarantor or such Subsidiary is a
party or to any Security created under any Security Document to which the
Guarantor or such Subsidiary is a party.

(n) The Guarantor is not insolvent or unable to pay its debts (including
subordinated and contingent debts) nor will it become so in consequence of
entering into this Guaranty or any other Finance Document and/or performing any
transaction contemplated hereby thereby. The value of the assets of the
Guarantor is not less than its liabilities (taking into account contingent and
prospective liabilities) and the value of its assets will not become less than
its aforesaid liabilities in consequence of entering into this Guaranty or any
other Finance Document and/or performing any transaction contemplated hereby or
thereby. For the purposes of determining the liabilities of the Guarantor under
this paragraph (n), any loans granted to the Guarantor by any of its direct or
indirect shareholders shall not be taken into account. The Guarantor has not
taken any corporate action nor has any legal proceedings or other procedure or
step been taken, started or threatened in relation to anything referred to in
Clause 21.7 (Insolvency proceedings) of the Facility Agreement.

(o) Neither the Guarantor nor any of their respective directors, executive
officers, brokers or other agents acting or benefiting in any capacity in
connection with the Facility (i) is currently subject to any Sanctions, (ii) is
a Designated Person, (iii) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Designated Person, (iv) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to any
Anti-Terrorism Law or (v) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any Anti-Terrorism Law.

(p) Neither the Guarantor nor any of their respective directors, executive
officers, brokers or other agents acting or benefiting in any capacity in
connection with the Facility has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political

 

3



--------------------------------------------------------------------------------

activity, (ii) made any direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds or (iii) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment, in
each case, in violation of any applicable laws including but not limited to the
Prevention of Corruption Act, Chapter 241 of Singapore and the United States
Foreign Corrupt Practices Act of 1977.

(q) The Guarantor is acting as principal for its own account and not as agent or
trustee in any capacity on behalf of any person in relation to this Guaranty and
the other Finance Documents to which it is a party.

(r) Neither the Guarantor nor any of its assets is entitled to immunity from
suit, execution, attachment or other legal process and in any proceedings taken
in Singapore in relation to the Finance Documents, it will not be entitled to
claim immunity for itself or any of its assets arising from suit, execution or
other legal process.

(s) The choice of law specified in each Finance Document as the governing law of
that Finance Document will be recognised and enforced in the jurisdiction of
incorporation of each Obligor party thereto and any judgment obtained in the
jurisdiction of the governing law of a Finance Document in relation to that
Finance Document will be recognised and enforced in the jurisdiction of
incorporation of each Obligor party thereto.

(t) The representations in paragraphs (e) and (f) are deemed to be made by the
Guarantor by reference to the facts and circumstances then existing on the date
of the Utilisation Request and the first day of each Interest Period.

SECTION 3. The Guaranty. The Guarantor hereby irrevocably and unconditionally
guarantees the full and punctual payment and performance when due, whether at
stated maturity, by acceleration or otherwise, of (i) the obligations to each
Finance Party under the Finance Documents, including, without limitation, all
Loans and all other obligations of the Borrower and all other sums now or
hereafter owed by the Borrower to the Finance Parties under the Facility
Agreement and (ii) the punctual and faithful performance, keeping, observance
and fulfillment by the Borrower of all of the agreements, conditions, covenants
and obligations of the Borrower contained in the Finance Documents (all of the
foregoing the “Guaranteed Obligations” and the Security Agent, the Lenders, any
other Finance Parties and their respective affiliates which are the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Upon (x) the failure by the Borrower to
pay punctually any such amount or perform any of the Guaranteed Obligations (any
such failure, an “Event of Default”), and (y) such Event of Default continuing
beyond any applicable grace or notice and cure period, the Guarantor agrees that
it shall promptly on demand pay such amount or perform such obligation at the
place and in the manner specified in the applicable Finance Document. The
Guarantor hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.

SECTION 4. Guaranty Unconditional. The obligations of the Guarantor hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or

 

4



--------------------------------------------------------------------------------

remedy with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations;

(b) any modification or amendment of or supplement to the Facility Agreement or
any other Finance Document, including, without limitation, any such amendment
which may increase the amount of, or the interest rates applicable to, any of
the Guaranteed Obligations;

(c) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(d) any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Guarantor, any of its Subsidiaries or
any other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Guarantor,
such Subsidiary or any other guarantor of the Guaranteed Obligations, or any of
their respective assets or any resulting release or discharge of any obligation
of the Guarantor, such Subsidiary or any other guarantor of any of the
Guaranteed Obligations;

(e) the existence of any claim, setoff or other rights which the Guarantor may
have at any time against any of its Subsidiaries, any other guarantor of any of
the Guaranteed Obligations, the Security Agent, any other Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(f) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Guarantor, any of its Subsidiaries or any other guarantor of any of
the Guaranteed Obligations, for any reason related to the Facility Agreement or
any other Finance Document, or any provision of applicable law, decree, order or
regulation purporting to prohibit the payment by the Guarantor, such Subsidiary
or such other guarantor of the Guaranteed Obligations, of any of the Guaranteed
Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

(g) the failure of the Security Agent to take any steps to perfect and maintain
any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(h) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (or any successor statute,
the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code;

(i) any borrowing or grant of a security interest by the Guarantor or any of its
Subsidiaries, as debtor-in-possession, under Section 364 of the Bankruptcy Code;

(j) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the Security
Agent for repayment of all or any part of the Guaranteed Obligations;

 

5



--------------------------------------------------------------------------------

(k) the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

(l) any other act or omission to act or delay of any kind by the Guarantor, any
of its Subsidiaries, any other guarantor of the Guaranteed Obligations, the
Security Agent, any other Holder of Guaranteed Obligations or any other Person
or any other circumstance whatsoever which might, but for the provisions of this
Section 4, constitute a legal or equitable discharge of the Guarantor’s
obligations hereunder except as provided in Section 5.

SECTION 5. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. The Guarantor’s obligations hereunder shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments shall have terminated or expired. If at any time any payment
of any amount payable by the Borrower under the Facility Agreement or any other
Finance Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower, the Guarantor or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated but if currency control or exchange regulations are
imposed in the country which issues such currency with the result such currency
(the “Original Currency”) no longer exists or the Guarantor is not able to make
payment in such Original Currency, then all payments to be made by the Guarantor
hereunder in such currency shall instead be made when due in US Dollars in an
amount equal to the US Dollar amount (as of the date of payment) of such payment
due, it being the intention of the parties hereto that the Guarantor takes all
risks of the imposition of any such currency control or exchange regulations.

SECTION 6. General Waivers; Additional Waivers.

(a) General Waivers. The Guarantor irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein or under the other Finance Documents, as well as any
requirement that at any time any action be taken by any Person against the
Guarantor, any of its Subsidiaries, any other guarantor of the Guaranteed
Obligations, or any other Person.

(b) Additional Waivers. Notwithstanding anything herein to the contrary, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by law:

(i) any right it may have to revoke this Guaranty as to future indebtedness;

(ii) (1) notice of acceptance hereof; (2) the creation or existence of any
Guaranteed Obligations; (3) notice of the amount of the Guaranteed Obligations,
subject, however, to the Guarantor’s right to make inquiry of the Security Agent
and the Holders of Guaranteed Obligations to ascertain the amount of the
Guaranteed Obligations at any reasonable time; (4) notice of any adverse change
in the financial condition of the Guarantor, any of its Subsidiaries or of any
other fact that might increase the Guarantor’s risk hereunder; (5) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments evidencing the Guaranteed Obligations; (6) notice of any Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to the Guarantor hereunder or under such instruments and
demands to which the Guarantor might otherwise be entitled);

 

6



--------------------------------------------------------------------------------

(iii) its right, if any, to require the Security Agent and the other Holders of
Guaranteed Obligations to institute suit against, or to exhaust any rights and
remedies which the Security Agent and the other Holders of Guaranteed
Obligations has or may have against, any of its Subsidiaries or any third party,
or against any collateral provided by any of its Subsidiaries or any third
party, and the Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash) of any of its Subsidiaries or by reason of the cessation from any
cause whatsoever of the liability of any of its Subsidiaries in respect thereof;

(iv) (a) any rights to assert against the Security Agent and the other Holders
of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which the Guarantor may now or at any time hereafter have
against any of its Subsidiaries or any other party liable to the Security Agent
and the other Holders of Guaranteed Obligations; (b) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (c) any
defense the Guarantor has to performance hereunder, and any right the Guarantor
has to be exonerated, arising by reason of: (1) the impairment or suspension of
the Security Agent’s and the other Holders of Guaranteed Obligations’ rights or
remedies against any of its Subsidiaries or any other guarantor of the
Guaranteed Obligations; (2) the alteration by the Security Agent and the other
Holders of Guaranteed Obligations of the Guaranteed Obligations; (3) any
discharge of any of its Subsidiaries’ obligations to the Security Agent and the
other Holders of Guaranteed Obligations by operation of law as a result of the
Security Agent’s and the other Holders of Guaranteed Obligations’ intervention
or omission; or (4) the acceptance by the Security Agent and the other Holders
of Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to the Guarantor’s liability
hereunder; and

(v) any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Security Agent and the other Holders
of Guaranteed Obligations; or (b) any election by the Security Agent and the
other Holders of Guaranteed Obligations under the Bankruptcy Code, to limit the
amount of, or any collateral securing, its claim against the Guarantor.

SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(a) Subordination of Subrogation. Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the Guarantor
(i) shall have no right of subrogation with respect to such Guaranteed
Obligations and (ii) waive any right to enforce any remedy which the Holders of
Guaranteed Obligations or the Security Agent now have or may hereafter have
against any of its Subsidiaries, any endorser or any other guarantor of all or
any part of the Guaranteed Obligations or any other Person, and the Guarantor
waives any benefit of, and any right to participate in, any security or
collateral given to the Holders of Guaranteed Obligations and the Security Agent
to secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of any of its Subsidiaries to the Holders of
Guaranteed Obligations. Should the Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, the Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that the Guarantor may have to the indefeasible

 

7



--------------------------------------------------------------------------------

payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. The Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Security Agent and the other Holders of Guaranteed Obligations and shall not
limit or otherwise affect the Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Security Agent, the other Holders
of Guaranteed Obligations and their respective successors and assigns are
intended third party beneficiaries of the waivers and agreements set forth in
this Section 7(a).

(b) Subordination of Intercompany Indebtedness. The Guarantor agrees that any
and all claims of the Guarantor against the Borrower with respect to any
“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Guaranteed Obligations, or against
any of its properties shall be subordinate and subject in right of payment to
the prior payment, in full and in cash, of all Guaranteed Obligations; provided
that, as long as no Event of Default has occurred and is continuing, such
Guarantor may receive payments of principal and interest from the Borrower with
respect to Intercompany Indebtedness. Notwithstanding any right of the Guarantor
to ask, demand, sue for, take or receive any payment from the Borrower, all
rights, liens and security interests of the Guarantor, whether now or hereafter
arising and howsoever existing, in any assets of the Borrower shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Security Agent in those assets. The Guarantor shall not have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all Commitments shall
have been terminated or expired. If all or any part of the assets of the
Borrower, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of the Borrower, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of the Borrower is dissolved or if
substantially all of the assets of the Borrower are sold, then, and in any such
event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of the Borrower to the Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Security Agent for application on any
of the Guaranteed Obligations, due or to become due, until such Guaranteed
Obligations shall have first been fully paid and satisfied (in cash). Should any
payment, distribution, security or instrument or proceeds thereof be received by
the Guarantor upon or with respect to the Intercompany Indebtedness after any
Insolvency Event and prior to the satisfaction of all of the Guaranteed
Obligations and the termination or expiration of the Commitments, the Guarantor
shall receive and hold the same in trust, as trustee, for the benefit of the
Holders of Guaranteed Obligations and shall promptly deliver the same to the
Security Agent, for the benefit of the Holders of Guaranteed Obligations, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Guaranteed Obligations.
If the Guarantor fails to make any such endorsement or assignment to the
Security Agent, the Security Agent or any of its officers or employees is
irrevocably authorized to make the same. The Guarantor agrees that until the
Guaranteed Obligations (other than the contingent indemnity obligations) have
been paid in full (in cash) and satisfied and all such arrangements have been
terminated, the Guarantor will not assign or transfer to any Person (other than
the Security Agent) any claim any the Guarantor has or may have against the
Borrower.

SECTION 8. Intentionally omitted.

 

8



--------------------------------------------------------------------------------

SECTION 9. Information Undertakings.

(a) The Guarantor shall supply to the Security Agent in sufficient copies for
all the Lenders (i) as soon as the same become available, but in any event,
within ninety (90) days after the end of each of the Guarantor’s financial
years, the Guarantor’s audited consolidated financial statements and management
reports for the financial year and (ii) as soon as the same become available,
but in any event, within sixty (60) days after the end of each of the
Guarantor’s financial quarters, the Guarantor’s unaudited consolidated and
consolidating financial statements and management reports for that financial
quarter. Each set of financial statements delivered by the Guarantor hereunder
shall be prepared using GAAP and certified by a director of the Guarantor as
fairly representing its (of, as the case may be, its consolidated) financial
condition and operations as at the end of and for the period in relation to
which those financial statements were drawn up.

(b) The Guarantor shall supply to the Security Agent (i) all material documents
relating to its financial condition dispatched by it to its shareholders (or any
class of them) or its creditors generally at the same time as they are
dispatched and (ii) promptly upon becoming aware of them, the details of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending against the Guarantor or any of its Subsidiaries and which
(A) would result in the Guarantor and/or any of its Subsidiaries incurring an
aggregate liability in excess of US$5,000,000 or (B) if adversely determined,
would reasonably be expected to have a Material Adverse Effect and
(iv) promptly, notice of any change in its authorized signatories signed by a
director or company secretary accompanied by specimen signatures of any new
authorized signatories; and promptly, such further information regarding the
financial condition, business and operations of any member of the Group as any
Finance Party (through the Facility Agent or the Security Agent) may reasonably
request provided that the Guarantor shall not have to disclose any such
information if the Guarantor is subject to any contractual obligation binding on
it which prohibits it from making such disclosure (provided that it shall use
its reasonable endeavors to obtain any necessary consents or releases in respect
of such obligations).

(c) The Guarantor shall keep books and records which accurately reflect in all
material respects all of its business, affairs and transactions and, if the
Facility Agent or the Security Agent is of the reasonable opinion that the
Guarantor is in breach of its obligations hereunder or under any other Finance
Document to which it is party or a Default has occurred, permit (or, as the case
may be, ensure that permission is given to) any Finance Party or any of its
representatives, at reasonable times and intervals, and giving no less than five
Business Days’ prior notice, to visit any of its offices, to inspect any of its
books and records and to discuss its financial matters with its officers and
auditors. The cost and expense of each such visit shall be borne by the
Guarantor.

(d) If (i) any existing law or regulation, or the introduction of any change in
(or in the interpretation, administration or application of) any law or
regulation made after the date of this agreement, (ii) any change in the status
of the Guarantor after the date of this Agreement or (iii) any transfer of legal
or beneficial ownership in the share capital of the Guarantor or any change of
control of any such share capital or any issue or allotment of any share capital
the Guarantor obliges any Finance Party to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, the Guarantor shall promptly upon
the request of that Finance Party supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by that Finance
Party in order for that Finance Party to carry out and be reasonably satisfied
that it has complied with all necessary “know your customer” or other similar
checks under all applicable laws and regulations pursuant to the transactions
contemplated hereunder or under any other Finance Document.

 

9



--------------------------------------------------------------------------------

(e) The Guarantor shall supply to any Finance Party any information which that
Finance Party reasonably requires in order to manage its risk in relation to
terrorism, money laundering, or any Sanction or to comply with any law or
regulation in Singapore, the United States or any other country. The Guarantor
agrees that any such Finance Party may disclose any information concerning any
Obligor to any law enforcement agency, regulatory agency or court where required
by any such law or regulation in Singapore, the United States or any other
country and to any correspondent bank that that Finance Party uses to make a
payment for the purpose of compliance with any such law or regulation.

SECTION 10. General Undertakings. The undertakings in this Section 10 remain in
force from the date of this Guaranty for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force.

(a) The Guarantor shall (and shall ensure that each Obligor will) promptly
obtain, comply with and do all that is necessary to maintain in full force and
effect (and supply certified copies to the Facility Agent of) any Authorisation
required under any applicable law or regulation (i) to enable it to perform its
obligations hereunder or under any Finance Document to which it is a party,
(ii) to ensure the legality, validity, enforceability or admissibility in
evidence in its jurisdiction of incorporation of this Guaranty and any other
Finance Document to which it is a party and (iii) to enable it to carry on its
business as it is being conducted from time to time if failure to obtain, comply
with or maintain any such Authorisation would reasonably be expected to have a
Material Adverse Effect. The Guarantor shall (and shall ensure that each Obligor
will) ensure that the Perfection Requirements are promptly complied with.

(b) The Guarantor shall (and shall ensure that each Obligor will) comply in all
respects with all laws to which it may be subject, if failure so to comply would
materially impair its ability to perform its obligations hereunder or under any
other Finance Documents to which it is a party.

(c) The Guarantor shall (and shall ensure that each Obligor will) ensure that
its obligations hereunder and under the other Finance Documents to which it is a
party rank at all times at least pari passu in right of priority and payment
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

(d) The Guarantor shall (and shall ensure that each Obligor will) at its own
expense, promptly take all such action as the Facility Agent or the Security
Agent may require (i) reasonably, for the purpose of perfecting or protecting
the Facility Agent’s, the Security Agent’s or the Finance Parties’ rights under,
and preserving the Security intended to be created or evidenced by, or under any
of the Finance Documents and (ii) (on the occurrence of an Event of Default
which is continuing) for the purpose of facilitating the realization of any of
that Security in accordance with the terms of the relevant Security Documents,
including the execution of any transfer, conveyance, assignment or assurance of
any asset and the giving of any notice, order or direction and the making of any
registration which the Facility Agent or the Security Agent may require. The
Guarantor shall not (and shall ensure that no Obligor will) do, or consent to
the doing of, anything which might prejudice the validity, enforceability or
priority of any of the Security created pursuant to the Security Documents.

(e) The Guarantor shall not (and shall ensure that no other member of the Group
(other than MFLEX Chengdu and MFlex Suzhou) will) create or permit to subsist
any Security or Quasi Security over any of its assets, except:

(i) the Security created pursuant to any of the Security Documents;

 

10



--------------------------------------------------------------------------------

(ii) any netting or set-off arrangement entered into by any member of the Group
(other than MFLEX Chengdu and MFlex Suzhou) in the ordinary course of its
banking arrangements for the purpose of netting debit and credit balances;

(iii) any payment or close out netting or set-off arrangement pursuant to any
hedging transaction entered into by a member of the Group (other than MFLEX
Chengdu and MFlex Suzhou) for the purpose of (A) hedging any risk to which any
member of the Group (other than MFLEX Chengdu and MFlex Suzhou) is exposed in
its ordinary course of trading or (B) its interest rate or currency management
operations which are carried out in the ordinary course of business and for
non-speculative purposes only, excluding, in each case, any Security or
Quasi-Security under a credit support arrangement in relation to a hedging
transaction;

(iv) any lien arising solely by operation of law and in the ordinary course of
trading provided that the debt which is secured thereby is paid when due or
contested in good faith by appropriate proceedings and properly provisioned;

(v) any Security or Quasi-Security over or affecting any asset acquired by any
member of the Group (other than MFLEX Chengdu and MFlex Suzhou) after the date
of this Agreement if (A) the Security or Quasi-Security was not created in
contemplation of the acquisition of that asset by a member of the Group (other
than MFLEX Chengdu and MFlex Suzhou), (B) the principal amount secured has not
been increased in contemplation of or since the acquisition of that asset by a
member of the Group (other than MFLEX Chengdu and MFlex Suzhou) and (C) the
Security or Quasi-Security is removed or discharged within one month of the date
of acquisition of such asset;

(vi) any Security or Quasi-Security over or affecting any asset of any company
which becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if (A) the Security or Quasi-Security was not
created in contemplation of the acquisition of that company, (B) the principal
amount secured has not increased in contemplation of or since the acquisition of
that company; and (C) the Security or Quasi-Security is removed or discharged
within one month of that company becoming a member of the Group;

(vii) any Security or Quasi-Security arising under any retention of title, hire
purchase or conditional sale arrangement or arrangements having similar effect
in respect of goods supplied to a member of the Group (other than MFLEX Chengdu
and MFlex Suzhou) in the ordinary course of trading and on the supplier’s
standard or usual terms and not arising as a result of any default or omission
by any member of the Group (other than MFLEX Chengdu and MFlex Suzhou);

(viii) any Security or Quasi-Security created pursuant to any Finance Document;

(ix) any Security or Quasi-Security created or any arrangement or transaction
entered into with the consent of the Majority Lenders;

(x) any Security securing indebtedness the principal amount of which (when
aggregated with the principal amount of any other indebtedness which has the
benefit of Security given by any member of the Group (other than MFLEX Chengdu
and MFlex Suzhou)other than any permitted under clauses (i) through (ix) of this
subsection (e)) does not exceed $10,000,000 (or its equivalent in another
currency or currencies).

 

11



--------------------------------------------------------------------------------

(f) The Guarantor shall not (and shall ensure that no other member of the Group
(other than MFLEX Chengdu and MFlex Suzhou) will) enter into a single
transaction or a series of transactions (whether related or not and whether
voluntary or involuntary) to sell, lease, transfer or otherwise dispose of any
asset, except:

(i) made in the ordinary course of trading of the disposing entity;

(ii) of assets in exchange for other assets comparable or superior as to type,
value and quality and for a similar purpose; or

(iii) of assets where the higher of the market value or consideration receivable
(when aggregated with the higher of the market value or consideration receivable
for any other sale, lease, transfer or other disposal, other than any permitted
under clauses (i) or (ii) of this subsection (f)) does not exceed $10,000,000
(or its equivalent in another currency or currencies) in any financial year.

(g) The Guarantor shall not (and shall ensure that no other member of the Group
(other than MFLEX Chengdu and MFlex Suzhou) will) make any loan, or provide any
form of credit or financial accommodation, to any other person or give or issue
any guarantee, indemnity, bond or letter of credit to or for the benefit of, or
in respect of liabilities or obligations of, any other person or voluntarily
assume any liability (whether actual or contingent) of any other person, except:

(i) guarantees, indemnities or any other form of credit or financial
accommodation under or expressly permitted by the Finance Documents;

(ii) loans, guarantees or indemnities approved by the Majority Lenders

(iii) trade credit, guarantees, indemnity, bonds and letters of credit granted,
given or issued by a member of the Group (other than MFLEX Chengdu and MFlex
Suzhou) on arm’s length terms and in the ordinary course of its trading; or

(iv) any loan, form of credit or financial accommodation made within the Group
(other than MFLEX Chengdu and MFlex Suzhou).

(h) The Guarantor shall not (and shall ensure that none of the other Obligors
will) enter into any amalgamation, demerger, merger or corporate reconstruction.

(i) The Guarantor shall not declare, pay or make any Distribution, except in the
case of a Permitted Payment.

(j) The Guarantor shall procure that no substantial change is made to the
general nature of its business or the business of each Obligor from that carried
on at the date of this Agreement.

(k) The Guarantor shall (and shall ensure that each of its Subsidiaries will)
maintain insurances on and in relation to its business and assets with reputable
underwriters or insurance companies against those risks, and to the extent,
usually insured against by prudent companies located in the same or similar
location and carrying on a similar business.

(l) The Guarantor shall (and shall ensure that each of its Subsidiaries will)
pay all Taxes required to be paid by it when due (or, if earlier, before any
penalty is or could be imposed, and before

 

12



--------------------------------------------------------------------------------

any Security is or could be imposed ranking in priority to the claims of any
Finance Party or to any Security created pursuant to the Security Documents),
except any Taxes:

(i) being contested by the Guarantor or (as the case may be) the relevant
Subsidiary in good faith and in accordance with the relevant procedures;

(ii) which have been adequately disclosed in its financial statements, and for
which adequate reserves are being maintained in accordance with GAAP; and

(iii) where payment can be lawfully withheld and will not result in the
imposition of any penalty or Security as described in this subsection (l).

(m) The Guarantor shall not (and shall ensure that none of its Subsidiaries
will) invest in or acquire any share in or any security issued by any person, or
any interest therein or in the capital of any person, or make any capital
contribution to any person; invest in or acquire any business or going concern,
or the whole or substantially the whole of the assets or business of any person,
or any assets that constitute a division or operating unit of the business of
any person; or enter into any joint venture, consortium, partnership or similar
arrangement with any person, except in the case of a Permitted Acquisition.

(n) The Guarantor shall not (and shall ensure that none of its Subsidiaries
will) incur (or agree to incur) or have outstanding any Financial Indebtedness
for so long as any requirement of Clause 19 (Financial covenants) of the
Facility Agreement is not satisfied (subject to Clause 19.3 (Right of cure) of
the Facility Agreement) other than any Financial Indebtedness arising under any
Finance Document.

(o) The Guarantor shall (and shall ensure that each of its Subsidiaries will)
(i) comply with all Environmental Laws to which it may be subject, (ii) obtain
all Environmental Licenses required in connection with its business,
(iii) comply with all Environmental Licenses obtained in connection with its
business and (iv) procure that any product or component it supplies is compliant
with applicable Environmental Laws of the market for which such product or
component is supplied, in each case where failure to do so would reasonably be
expected to have a Material Adverse Effect.

(p) The Guarantor shall (and shall ensure that each of the other Obligors will)
promptly notify the Facility Agent upon becoming aware of (i) any Environmental
Claim or (ii) any communication received by it in respect of any actual or
alleged breach of or liability under Environmental Law which, if substantiated,
would reasonably be expected to have a Material Adverse Effect or result in any
liability for a Finance Party.

(q) (i) The Guarantor shall not (and shall ensure that none of its Subsidiaries
will) conduct any business or engage in making or receiving any contribution of
funds, goods or services to or for the benefit of any Designated Person; deal
in, or otherwise engage in any transaction relating to, any property or interest
in property blocked pursuant to any Anti-Terrorism Law; or engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any Anti-Terrorism Law.

(ii) The Guarantor shall (and shall ensure that each of its Subsidiaries will)
deliver to the Facility Agent certificates or other evidence requested from time
to time by any Lender (acting reasonably) to confirm its and each of its
Subsidiaries’ compliance with this subsection (q).

 

13



--------------------------------------------------------------------------------

(iii) Any Finance Party may delay, block or refuse to process any transaction
without incurring any liability if that Finance Party reasonably suspects that
(A) the transaction breaches any law or regulation in Singapore, the United
States or any other country, (B) the transaction involves any person (natural,
corporate or governmental) in a manner that would breach any Sanctions imposed
by Singapore, the United States or the European Union or imposed by any other
country or (C) the transaction may directly or indirectly involve the proceeds
of, or proceeds which are to be applied for the purposes of, conduct which is
unlawful in Singapore, the United States or any other country.

(iv) The Guarantor shall not (and shall ensure that none of its Subsidiaries
will) instruct any Finance Party to carry out or process a transaction if the
transaction or the processing of the transaction by that Finance Party would
breach any law or regulation in Singapore, the United States or any other
country.

(v) The Guarantor shall not (A) apply any amount borrowed by it under the
Facility or (B) lend, contribute or otherwise make available such amounts to any
other member of the Group, joint venture partner or other person or entity, for
the purposes of funding any activity of or with any person, or in any country,
that is currently the subject of any Sanctions.

(r) (i) None of the funds or assets of the Guarantor that are used to make all
or part of a payment under a Finance Document shall constitute property of, or
be beneficially owned directly or indirectly by any Embargoed Person as a result
of which an investment in the Guarantor (whether direct or indirect) or the
Facility, would be in violation of any Anti-Terrorism Law.

(ii) No Embargoed Person shall have any direct or indirect interest of any
nature whatsoever in any Obligor as a result of which an investment in an
Obligor (whether direct or indirect) or the Facility would be in violation of
any Anti-Terrorism Law.

(s) (i) The Guarantor shall not (and shall ensure that each of its Subsidiary
will) fund all or part of any payment under a Finance Document out of proceeds
derived from any unlawful activity which would result in any violation of the
U.S. Bank Secrecy Act (as amended, including, without limitation, by the USA
Patriot Act) and regulations thereunder or any other applicable law or
regulation concerning money laundering or the prevention thereof.

(ii) The operations of the Guarantor and its Subsidiaries are, have been and
will be conducted at all times in compliance, in all material respects, with all
applicable bribery, corruption and money laundering statutes of Singapore and
any other applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued administered or
enforced by any Governmental Agency (collectively, the “Bribery, Corruption and
Money Laundering Laws”) and no action, suit or proceeding by or before any court
or Governmental Agency or body or any arbitrator involving the Guarantor or any
of its Affiliates with respect to the Money Laundering Laws is pending or, to
the knowledge of the Guarantor, threatened.

(t) The Guarantor shall (and shall ensure the each Obligor will) from time to
time on request by the Facility Agent or Security Agent (or by any other Finance
Party through the Facility Agent or Security Agent) (acting reasonably) do or
procure the doing of all such acts and will execute or procure the execution of
all such documents as any Finance Party may reasonably consider necessary for
giving full effect to each of the Finance Documents to which it is a party or
securing to the Finance Parties the full benefits of all rights, powers and
remedies conferred upon the Finance Parties hereunder or in any of the Finance
Documents to which it is a party.

 

14



--------------------------------------------------------------------------------

SECTION 11. Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrower under the Facility Agreement or any other Finance
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of the Facility Agreement or such other Finance
Document shall nonetheless be payable by the Guarantor hereunder promptly on
demand by the Security Agent.

SECTION 12. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Clause 29 of the Facility
Agreement at its notice address therein or such other address or telecopy number
as such party may hereafter specify for such purpose by notice to the Facility
Agent in accordance with the provisions of such Clause 29.

SECTION 13. No Waivers. No failure or delay by the Security Agent or any Holder
of Guaranteed Obligations in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in this
Guaranty and the other Finance Documents to which the Guarantor is a party shall
be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 14. Successors and Assigns. This Guaranty is for the benefit of the
Security Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that the Guarantor shall
not have any right to assign its rights or obligations hereunder without the
consent of the Security Agent, and any such assignment in violation of this
Section 14 shall be null and void; and in the event of an assignment of any
amounts payable the Facility Agreement or any other Finance Document in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness or obligations so assigned, may be
transferred with such indebtedness. This Guaranty shall be binding upon the
Guarantor and its successors and assigns

SECTION 15. Changes in Writing. Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated orally, but only in writing
signed by the Guarantor and the Security Agent.

SECTION 16. Governing Law. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

SECTION 17. Consent to Jurisdiction; Service of Process; Jury Trial; Immunity

(a) CONSENT TO JURISDICTION. THE GUARANTOR AND THE SECURITY AGENT HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE GUARANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE SECURITY AGENT TO BRING PROCEEDINGS
AGAINST THE GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE GUARANTOR AGAINST THE SECURITY AGENT OR ANY AFFILIATE OF THE
SECURITY AGENT INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY

 

15



--------------------------------------------------------------------------------

WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY SHALL BE BROUGHT
ONLY IN A COURT IN THE CITY OF NEW YORK.

(b) INTENTIONALLY OMITTED.

(c) WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE SECURITY AGENT HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
FINANCE DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER AND FURTHER WAIVES
ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN SUCH ACTION.

(d) TO THE EXTENT THAT THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 18. No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Guaranty. In the event an ambiguity or
question of intent or interpretation arises, this Guaranty shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Guaranty.

SECTION 19. Taxes, Expenses of Enforcement, Etc.

(a) Taxes.

(i) All payments by the Guarantor to or for the account of the Security Agent or
any other Holder of Guaranteed Obligations hereunder shall be made free and
clear of and without deduction for any and all Indemnified Taxes. If the
Guarantor shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable hereunder to the Security Agent or any other Holder
of Guaranteed Obligations, (a) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 19(i)) the Security Agent or other
Holder of Guaranteed Obligations (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (b) the
Guarantor shall make such deductions, (c) the Guarantor shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Guarantor shall furnish to the Security Agent the original copy of a
receipt evidencing payment thereof within thirty (30) days after such payment is
made. As used in this Section 19, the term “Indemnified Taxes” shall mean all
Taxes other than (x) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes (y) Taxes attributable
to the Security Agent or any other Holder of Guaranteed Obligations’ failure to
comply with the Guarantor’s request to provide forms or documentation necessary
to establish an exemption or reduction in withholding tax and (z) any U.S.
federal withholding Taxes imposed as a result of a Security Agent or any other
Holder of Guaranteed Obligations’ failure to comply with the reporting
requirements of Sections 1471 through 1474 of the United States Internal Revenue
Code.

 

16



--------------------------------------------------------------------------------

(ii) In addition, the Guarantor hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution or
delivery of, or otherwise with respect to, this Guaranty (“Other Taxes”).

(iii) The Guarantor hereby agrees to indemnify the Security Agent and any other
Holder of Guaranteed Obligations for the full amount of Indemnified Taxes or
Other Taxes (including, without limitation, any Indemnified Taxes or Other Taxes
imposed on amounts payable under this Section 19(a)) paid by the Security Agent
or such other Holder of Guaranteed Obligations and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within thirty (30) days of
the date the Security Agent or such other Holder of Guaranteed Obligations makes
demand therefor.

(b) Expenses of Enforcement, Etc. The Guarantor agrees to reimburse the Security
Agent and the other Holders of Guaranteed Obligations for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ fees) paid or
incurred by the Security Agent or any other Holder of Guaranteed Obligations in
connection with the collection and enforcement of amounts due under the Finance
Documents, including without limitation this Guaranty.

(c) Mitigation. The provisions of Section 15 of the Facility Agreement shall
apply for the benefit of the Guarantor (as if the Guarantor were the Borrower),
as if a part hereof.

SECTION 20. Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Security Agent) may, without
notice to the Guarantor and regardless of the acceptance of any security or
collateral for the payment hereof, appropriate and apply toward the payment of
all or any part of the Guaranteed Obligations (i) any indebtedness due or to
become due from such Holder of Guaranteed Obligations or the Security Agent to
the Guarantor, and (ii) any moneys, credits or other property belonging to the
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations (including the Security Agent) or any of their respective
affiliates.

SECTION 21. Financial Information. The Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and the Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations (including the Security Agent) shall have any duty to advise the
Guarantor of information known to any of them regarding such condition or any
such circumstances. In the event any Holder of Guaranteed Obligations (including
the Security Agent), in its sole discretion, undertakes at any time or from time
to time to provide any such information to the Guarantor, such Holder of
Guaranteed Obligations (including the Security Agent) shall be under no
obligation (i) to undertake any investigation not a part of its regular business
routine, (ii) to disclose any information which such Holder of Guaranteed
Obligations (including the Security Agent), pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(iii) to make any other or future disclosures of such information or any other
information to the Guarantor.

SECTION 22. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent

 

17



--------------------------------------------------------------------------------

of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 23. Merger. This Guaranty represents the final agreement of the
Guarantor with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
or the Security Agent.

SECTION 24. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

SECTION 25. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Guarantor hereunder in the
currency expressed to be payable herein (the “Specified Currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Security Agent could purchase the
Specified Currency with such other currency at the Security Agent’s main New
York City office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Guarantor in respect of
any sum due hereunder shall, notwithstanding any judgment in a currency other
than the Specified Currency, be discharged only to the extent that on the
Business Day following receipt by any Holder of Guaranteed Obligations
(including the Security Agent), as the case may be, of any sum adjudged to be so
due in such other currency such Holder of Guaranteed Obligations (including the
Security Agent), as the case may be, may in accordance with normal, reasonable
banking procedures purchase the Specified Currency with such other currency. If
the amount of the Specified Currency so purchased is less than the sum
originally due to such Holder of Guaranteed Obligations (including the Security
Agent), as the case may be, in the Specified Currency, the Guarantor agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Holder of Guaranteed
Obligations (including the Security Agent), as the case may be, against such
loss, and if the amount of the Specified Currency so purchased exceeds the sum
originally due to any Holder of Guaranteed Obligations (including the Security
Agent), as the case may be, in the Specified Currency, such Holder of Guaranteed
Obligations (including the Security Agent), as the case may be, agrees, by
accepting the benefits hereof, to remit such excess to the Guarantor.

[SIGNATURE PAGES TO FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its authorized officer as of the day and year first above written.

 

MULTI-FINELINE ELECTRONIX, INC. By:     Name:   Title:  

Signature Page to Parent Guaranty

 



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

JPMORGAN CHASE BANK, N.A.

ACTING THROUGH ITS HONG KONG

BRANCH, as Security Agent

 

By:     Name:   Title:  

Signature Page to Parent Guaranty

 